DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 (line 9); claim 10 (line 11); and claim 20 (line 16), the phrase “can be determined” is suggested change to “is determined”.  
Line 1 of both claims 2 and 11, the term “the precoder parameters specify” should be “the precoder parameters further specify”.
Claim 8, line 1, the term “wherein the method comprises” should be “wherein the method further comprises”.
Claim 9, lines 2 and 4, the terms “a first precoder matrix” and “a second precoder matrix” should be “the first precoder matrix” and “the second precoder matrix”, respectively for clarity. See last paragraph of claim 1.
Claims 3-7 depend either directly or indirectly from claim 1, therefore they are also objected.
Claims 12-19 depend either directly or indirectly from claim 10, therefore they are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 8, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 1, the term “a precoder in the precoder codebook” recited in the claim is unclear because the same term is already recited in line 9 of the precedent claim 1. In other words, it is unclear whether the precoder recited in claim 5 is the same or different precoder recited in claim 1. Clarification is required.
Claim 8, line 2-3, the term “at least one precoder matrix” recited in the claim is also unclear because the precedent claim 1 already recited a first precoder matrix and a second precoder matrix. In other words, it is unclear whether the at least one precoder matrix is a different or one of the first precoder matrix and the second precoder matrix. As later recited in claim 9, the at least one precoder matrix is one of the first precoder matrix and the second precoder matrix. Clarification is required.
Claim 12, line 1, the term “a precoder in the determined precoder codebook” recited in the claim is also unclear for the similar reasons stated in claim 5 above.
Claim 13, line 2, the term “at least one precoder matrix” recited in the claim is also unclear for the similar reasons stated in claim 8 above.
Claim 7 (line 1); claim 16 (lines 1 and 2); and claim 17 (line 1), the phrases “the number of the plurality of antenna ports”, “the instructions”, “the processor”, and “the third precoder matrix” all lack antecedent basis.
Claim 9 depends from claim 8, therefore it is also rejected.
Claims 14 and 15 both depend from claim 13, therefore they are also rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 12 of U.S. Patent No. 11,121,749. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in each of the independent claims 1, 10, and 20 of the instant application are also recited in each of the independent claims 1, 2, and 12, respectively, of U.S. Patent No. 11,121,749, except the following: each of claims 1, 10, and 20 of the instant application didn’t include the claimed subject matter “wherein the precoder parameters are associated with a plurality of antenna ports of the base station”, and used the phrase “can be determined” instead of “comprises” recited in each of claims 1, 2, and 12 of U.S. Patent No. 11,121,749. Although the conflicting claims (1/1, 10/2, and 20/12) are not identical, they are not patentably distinct from each other because the broader claims of the instant application would have been obvious in view of the narrow issued claims of the U.S. Patent No. 11,121,749 (see In re Emert, 124 F.3d 1458, 44USPQ2d 1149).

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action and a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).
Claims 5, 7, 8, and 12-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited in the PTO-892 relate to multi-antenna systems including transmitters and receivers for transmitting/receiving precode parameters to determine a precode codebook based on precode matrices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632